Citation Nr: 1539763	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  05-05 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as depression, adjustment disorder, and irritable mood disorder.  


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

REMAND

The appellant served in the Reserve Component from January 1974 through June 1980, during which time his service consisted of various periods of active duty for graining, (ACDUTRA) and inactive duty training (INACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2004 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

This case has a complicated procedural history.  As the appellant's claim must be remanded, only the most salient parts of that history are discussed below.  

The appellant offered testimony at a Board hearing before an Acting Veterans Law Judge in July 2009.  In a February 2013 decision, the Board denied nine separate claims, including a denial of the appellant's claim to reopen a previously denied claim for entitlement to service connection for a psychiatric disorder.

The appellant appealed this denial to the United States Court of Appeal for Veterans Claims (Court).  In a July 2014 memorandum decision, the Court determined that the appellant had abandoned five of the issues denied by the Board, and the Court affirmed three of the Board's denials of benefits.  As to the appellant's claim to reopen his claim for service connection for a psychiatric disorder, however, the Court concluded that the Board's determination that new and material evidence had not been submitted was clearly erroneous.  The Court therefore reversed the Board's finding and reopened the appellant's claim for service connection.  The Court further found that the Board's determination that the previous hearing satisfied the duties required of a hearing officer under 38 C.F.R. § 3.103(c)(2) was erroneous; the Court remanded the matter and ordered that the appellant be provided a new hearing in conjunction with his claim.  

Given this history, two things are apparent.  First, as a result of the Court's decision, the only issue that remains on appeal and before the Board is the reopened claim of service connection for a psychiatric disorder.  Second, a new hearing is required.  The appellant's claim is thus remanded to allow for this hearing.  Although processing a new hearing may be underway for other reasons, the Board has jurisdiction over the claim following the remand from the Court and finds it necessary to remand the claim to the RO to afford the Veteran a new hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing in accordance with his docket number.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

